Citation Nr: 0930631	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  99-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear 
disability, to include recurrent infections. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to March 
1980, and also served with the Massachusetts Army National 
Guard from August 1982 to April 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 1998 and September 1999 rating decision.

In the October 1998 decision, the Board,  inter alia, denied 
service connection for a right ear condition to include 
chronic infections and hearing loss.  The Veteran filed a 
notice of disagreement (NOD) in November 1998, and the RO 
issued a statement of the case (SOC) in February 1999.  
Correspondence received from the Veteran's representative in 
March 1999 has been accepted by the Board as a substantive 
appeal, in lieu of VA Form 9.  In August 2000, the RO issued 
a supplemental SOC (SSOC).

In the September 1999 decision the RO, inter alia, denied 
service connection for sarcoidosis.  The Veteran filed a NOD 
in November 1999, and the RO issued a SOC in January 2000.  
The Veteran filed a substantive appeal in February 2000.

Also, in correspondence received in November 1998, the 
Veteran withdrew from appeal the claim for a higher initial 
disability rating for recurrent dislocation of the left 
(major) shoulder, status-post Bristow repair, for which an 
appeal had previously been perfected.  As such, the issues 
remaining before the Board are limited to those noted on the 
title page.

Pursuant to a Board remand in January 2001, the RO arranged 
for the Veteran to offer hearing testimony during a hearing 
before a Member of the Board (now, Veterans Law Judge) at the 
RO in March 2001; a transcript of that hearing is of record.

Pursuant to a Board remand in June 2001, the RO undertook 
further development, to include attempts to verify the 
Veteran's National Guard service.

In January 2004 and again in February 2004, the RO issued 
additional SSOCs, reflecting the RO's continued denial of the 
claims for service connection for right ear disability, to 
include chronic infections and hearing loss, and for service 
connection for sarcoidosis.

In August 2004, the Board duly notified the Veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the March 2001 Board hearing and that he had the 
right to another Board hearing.  No response to the Board's 
August 2004 letter has been received.

In March 2005, the Board again remanded these matters to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After accomplishing some 
further action, in June 2009, the AMC issued a SSOC 
reflecting the continued denial of the claims. 

A brief discussion of the matter of the Veteran's 
representation is in order here.  In this regard, the Board 
notes that, at the time of the prior remand, Disabled 
American Veterans (DAV) was recognized as the Veteran's 
representative; the claims file includes a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of DAV, executed in June 2002, and 
acknowledged the following month.  Although the claims file 
reflects some recent effort by the Veteran to name the 
Veterans of Foreign Wars of the United States (VFW) as his 
representative (as reflected by another VA Form 21-22, 
executed in June 2009 and acknowledged in July 2009), as 
noted in an August 2009 letter from VFW requesting its 
withdrawal of representation, VFW has not entered any 
appearance on the Veteran's behalf, whereas DAV has recently 
done so.  See Appellant's Post-Remand Brief, filed with the 
Board in June 2009.  On these facts, and because the June 
2002 VAF 21-22 in favor of DAV has not been unrevoked, and 
hence, continues to be valid, DAV continues to be recognized 
as the Veteran's representative, as reflected on the title 
page.

For the reasons expressed below, the matters on appeal 
(recharacterized as involving the three issues reflected on 
the title page) are, again, being remanded to the RO via the 
AMC.  VA will notify the appellant when further action, on 
his part, is required.

As final preliminary matters, the Board again notes that, in 
a May 2003 decision, the RO denied, inter alia, the Veteran's 
claims of service connection for degenerative arthritis of 
the right shoulder, and for a total disability rating based 
on individual unemployability (TDIU).  The Veteran filed a 
NOD in June 2003, and the RO issued a SOC in January 2004.  
The claims file reflects no timely receipt of a substantive 
appeal.  In correspondence received June 22, 2004, in lieu of 
VA Form 646, the Veteran's representative appeared to raise 
again the issues of service connection for degenerative 
arthritis of the right shoulder and entitlement to a TDIU.  
Also, in May 1999 and again in July 2002, the Veteran 
contended that symptoms of his service-connected left 
shoulder disability had increased in severity, and requested 
an increased rating.  As neither issue is properly before the 
Board, each is again referred to the RO for appropriate 
action. 

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

One of the primary goals of Board's March 2005 remand was for 
the RO to arrange for the Veteran to undergo VA examinations 
in an attempt to obtain competent evidence and opinion 
confirming whether the Veteran currently suffers from any 
right ear disability, to include recurrent infections and/or 
hearing loss, and, if so, whether there is a medical 
relationship between each such current right ear disability 
and service, as well as whether the Veteran currently suffers 
from sarcoidosis, and if so, whether there is a medical 
relationship between any such current disability and service, 
to include in-service exposure to occupational hazards.  

In this regard, the Board notes that in a July 2006 letter, 
the AMC notified the Veteran that he would be scheduled for 
examination.  In a May 2008 letter, the AMC informed the 
Veteran that a VA medical facility near him would schedule 
him for examination in connection with his claim.  In a 
September 2008 letter, the Veteran reported that he had not 
yet received an appointment time for his examination.  In a 
December 2008 letter, the AMC informed the Veteran that it 
needed more information as they were attempting to arrange a 
VA examination.  

In a March 2009 letter, the AMC informed the Veteran that the 
American Consulate or Embassy would set up his examination 
and that he should coordinate with the embassy to get his 
exam scheduled.  An examination request was attached to this 
letter.  In a letter dated May 5, 2009, the AMC informed the 
Veteran that it had not yet received a copy of the 
examination report or verification that he had received an 
examination.  

In a letter received by the VA in July 2009, the Veteran 
indicated that the American Embassy contacted him in May 2009 
regarding scheduling him for the requested examinations.  The 
Veteran reported that he underwent examination of the ears on 
May 14, 2009 and examination for his sarcoidosis on May 26, 
2009.  The Veteran indicated that the American Embassy was in 
possession of the examination reports.  Neither report has 
been associated with the claims file.  

Hence, on remand, the RO should undertake appropriate action 
to obtain the relevant outstanding examination reports, 
accomplished on VA's behalf, which the Veteran has identified 
as in the possession of U.S. Embassy in Panama City, Panama.  
See 38 C.F.R. § 3.159(c)(1). 

Additionally, the Board notes that another objective of the 
March 2005 Board remand was to determine which dates the 
Veteran was on inactive duty training and which dates he was 
on active duty for training.  The Board notes, however, that 
the records received from the National Guard Bureau and the 
Massachusetts Office of the Adjutant General show that the 
Veteran earned several points toward retirement both for 
inactive duty training and for active duty for training from 
August 1985 through March 1987; however, the records do not 
indicate which dates the Veteran was on inactive duty 
training and which dates he was on active duty for training, 
nor do the records separately list dates of all periods of 
active duty for training and inactive duty training-
particularly, for the months of July and August 1986-as 
requested in the Board's June 2001 and March 2005 remands.

Accordingly, on remand, the RO should again contact the 
Adjutant General for the Massachusetts National Guard (as 
well as any other appropriate source(s)) to ensure that any 
dates of active duty for training and inactive duty training 
during the summer months of July and August 1986 are each 
clearly identified.

Further, to ensure that all due process requirements are met, 
on remand, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should contact the Adjutant 
General of the Massachusetts National 
Guard and any other appropriate source(s) 
to verify the specific dates, separately 
listed, of active duty for training and 
inactive duty training during the summer 
months of July and August 1986.

2. The RO should undertake appropriate 
action to obtain from the U.S. Embassy in 
Panama City, Panama the reports of 
examination of the Veteran conducted on 
May 14, 2009 and May 26, 2009, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should furnish to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection on appeal.

The RO should invite the Veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

